Case 0:18-cv-61047-UU Document 212 Entered on FLSD Docket 07/15/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:18-cv-61047-UU

  UNITED STATES OF AMERICA.,

         Plaintiff,
  v.

  US STEM CELL CLINIC, et al.,

        Defendants.
  _______________________________/
                                               ORDER
         THIS CAUSE is before the Court upon Defendants’ Motion to Clarify and to Stay the

  Requirement that Patient Cells Currently Stores in an FDA-Registered Tissue Bank be Destroyed

  (the “Motion”). D.E. 207. The Court has reviewed the pertinent portions of the record and is

  otherwise fully advised in the premises.

         On June 3, 2019, the Court granted summary judgment in favor of Plaintiff, the United

  States of America. D.E. 73. In that order, the Court agreed with the FDA that Defendants’ stromal

  vascular fraction (“SVF”) product was an adulterated and misbranded drug under the Food Drug

  and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq. see D.E. 73 at 28-30. Consequently, on June

  25, 2019, the Court entered an injunction, which inter alia¸ enjoined Defendants from

  manufacturing and/or providing any services relating to its SVF product and requiring Defendants

  to destroy all SVF product currently in their possession, custody, or control. D.E. 83 at 9 ¶ 10. On

  July 12, 2019, Defendants filed the instant Motion, seeking to stay the portion of the Court’s

  injunction requiring destruction of the SVF product until those who own the SVF product have the

  opportunity to be heard in Court. D.E. 207. As the injunction requires destruction of the SVF by

  July 25, 2019, the Court will order expedited briefing on this matter. D.E. 83 at 9 ¶ 10.

  Accordingly, it is

                                                   1
Case 0:18-cv-61047-UU Document 212 Entered on FLSD Docket 07/15/2019 Page 2 of 2




         ORDERED AND ADJUDGED that Plaintiff SHALL RESPOND to Defendants’ Motion,

  D.E. 207, by Wednesday, July 17, 2019. If Defendant wishes to file a reply it may do so by

  Friday, July 19, 2019. No further briefing will be permitted.

         DONE AND ORDERED in Chambers at Miami, Florida, this 15th day of July, 2019.


                                                      ______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
  copies provided: counsel of record




                                                  2
